Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1,7,11,17 and 20-33 are allowed. Renumbered as 1-18.
 Claim 1: A method in a data processing system comprising at least ore processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a cognitive dictionary builder, the method comprising:
configuring the cognitive dictionary builder with a set of selection criteria comprising a set of miles, wherein the set of rules specify at least one threshold for at least one first characteristic of at least one first product which, in response to the at least one threshold being satisfied, causes terms or phrases associated with the at least one first product to be added to a corresponding dictionary data structure;
performing natural language processing on an inpat document in a corpus of information to analyze a context for  at least one term or phrase in the input document, wherein the natural language processing extracts, from the context, one of more features corresponding to the at least one term or phrase, the one or more features specifying one or more second characteristics of one or more second products, and wherein the at least one term or phrase is associated with the one or more second products,
applying the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules: and in response to the at least one second characteristic matching the first characteristic in the at least one first characteristic, adding the at least one term or phrase to at least one dictionary data structure based on a result of applying the set of rules,

The following is an examiner's statement of reasons for allowance:
Regarding claim 1,the prior art of record, specifically De Bruin et al. (US20140279746) teaches medical treatments and, more specifically, to predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality including psychiatric and neurological disorders. It also relates to the field of medical and clinical cognitive systems and methods of performing medical diagnosis and estimating and assessing the type, severity, level or critical medical/clinical parameters of any illness, disease, disorder or condition (Paragraphs 0002). 
Mazonson  et al. (US 2016/0203267) teaches systems and meth­ods for the generation, management and presentation of cus­tomized media, which includes animations, live-action vid­eos, and notifications that are tailored to a specific user based on data within the medical context. Media customization allows data relevant to the viewer of the media to be incorpo­rated into a presentation for educational or marketing pur­poses. (Paragraphs 0001).
However, none of the prior art cited alone or in combination provides the motivation to teach applying the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules: and in response to the at least one second characteristic matching the first characteristic in the at least one first characteristic, adding the at least one term or phrase to at least one dictionary data structure based on a result of applying the set of rules.
Claim 11, A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, 
causes the data processing system to implement a cognitive dictionary builder, wherein the computer readable program causes the data processing system to: configure the cognitive dictionary builder with a set of selection criteria comprising a set of rules, 
wherein the set of rules specify at least one threshold for at least one first characteristic of at least one first product which, in response to the at least one threshold being satisfied, 
causes terms or phrases associated with the at least one first product to be added to a corresponding dictionary data structure:
perform natural language processing on an input document in a corpus of information to analyze a context for at least one term or phrase in the input document,
wherein the natural language processing extracts, from the context, one or more features corresponding to the at least one term or phrase, 
the one or more features specifying one or more second characteristics of one or more second products, and wherein the at least one term or phrase is associated with the one or more second products
apply the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules: 
and in response to the at least one second characteristic matching the first characteristic in the ai least one first characteristic, add the at least one term or phrase to at least one
dictionary data structure based on a result of applying the set of rules.
The following is an examiner's statement of reasons for allowance:
Regarding claim 11,the prior art of record, specifically De Bruin et al. (US20140279746) teaches medical treatments and, more specifically, to predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality including psychiatric and neurological disorders. It also relates to the field of medical and clinical cognitive systems and methods of performing medical diagnosis and estimating and assessing the type, severity, level or critical medical/clinical parameters of any illness, disease, disorder or condition (Paragraphs 0002). 
Mazonson  et al. (US 2016/0203267) teaches systems and meth­ods for the generation, management and presentation of cus­tomized media, which includes animations, live-action vid­eos, and notifications that are tailored to a specific user based on data within the medical context. Media customization allows data relevant to the viewer of the media to be incorpo­rated into a presentation for educational or marketing pur­poses. (Paragraphs 0001).
However, none of the prior art cited alone or in combination provides the motivation to teach apply the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules and in response to the at least one second characteristic matching the first characteristic in the ai least one first characteristic, add the at least one term or phrase to at least one dictionary data structure based on a result of applying the set of rules.
Claim 20, An apparatus comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause
the at least one processor to implement a cognitive dictionary builder, wherein the instructions cause the processor to: configure the cognitive dictionary builder with a set of selection criteria comprising a set of rules, wherein the sei of rules specify at least one threshold for at least one first characteristic of at least one first product which, in response to the at least one threshold being satisfied, causes terms or phrases associated with the at least one first product to be added to a corresponding dictionary data structure:
perform natural language processing on an input document in a corpus of information to analyze a context for at least one term or phrase in the inpat document, wherein the natural language processing extracts, from the context, one or more features corresponding to the at least one term or phrase, the one or more features specifying one or more second characteristics of one or more second products, and wherein the at least one term or phrase is associated with the one or more second products;
apply the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules: and in response to the at least one second characteristic matching the first characteristic in the at least one first characteristic, add the at least one term or phrase to at least one dictionary data structure based on a result of applying the set of rules.
The following is an examiner's statement of reasons for allowance:
Regarding claim 20,the prior art of record, specifically De Bruin et al. (US20140279746) teaches medical treatments and, more specifically, to predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality including psychiatric and neurological disorders. It also relates to the field of medical and clinical cognitive systems and methods of performing medical diagnosis and estimating and assessing the type, severity, level or critical medical/clinical parameters of any illness, disease, disorder or condition (Paragraphs 0002). 
Mazonson  et al. (US 2016/0203267) teaches systems and meth­ods for the generation, management and presentation of cus­tomized media, which includes animations, live-action vid­eos, and notifications that are tailored to a specific user based on data within the medical context. Media customization allows data relevant to the viewer of the media to be incorpo­rated into a presentation for educational or marketing pur­poses. (Paragraphs 0001).
However, none of the prior art cited alone or in combination provides the motivation to teach apply the set of rules to the one or more second characteristics of the one or more second products to determine whether or not at least one second characteristic of the one or more second characteristics matches a first characteristic in the at least one first characteristic of the set of rules: and in response to the at least one second characteristic matching the first characteristic in the at least one first characteristic, add the at least one term or phrase to at least one dictionary data structure based on a result of applying the set of rules.

Conclusion
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          05/06/2022